NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANDRA CRUZ DE GALINDO,                         No.    13-73264

                Petitioner,                     Agency No. A097-354-927

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Sandra Cruz de Galindo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Cruz de Galindo’s testimony and asylum

declaration as to the number of times the police came to her home and whether

they asked her to identify a suspect in custody, and based on the omission from her

asylum declaration of her alleged beating by gang members in 2003. Id. at 1048

(adverse credibility finding reasonable under the totality of the circumstances).

Cruz de Galindo’s explanations do not compel a contrary conclusion. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Cruz de Galindo’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Cruz de Galindo’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and Cruz de Galindo does not point to

any other evidence in the record that compels the conclusion that it is more likely




                                          2                                   13-73264
than not she would be tortured by or with the consent or acquiescence of the

government of El Salvador. Id. at 1156-57.

      We reject Cruz de Galindo’s contention that the agency failed to consider

record evidence.

      PETITION FOR REVIEW DENIED.




                                         3                                     13-73264